Case 1:19-cr-00698-ER Document 47 Filed 02/11/21 Page 1 of 2

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
‘-DOC#
UNITED STATES DISTRICT COURT ~ DATE FILED:,
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA Order of Restitution
Vv. 19 Cr. 698 (ER)
JON BARRY THOMPSON,
Defendant.

 

 

Upon the application of the United States of America, by its attorney, Audrey Strauss,
United States Attorney for the Southern District of New York, Jordan Estes and Drew Skinner,
Assistant United States Attorneys, of counsel; the presentence report; the plea agreement; the
Defendant’s conviction on Count One of the above Indictment; and all other proceedings in this
case, it is hereby ORDERED that:

JON BARRY THOMPSON, the defendant, shall pay restitution in the total amount of
$3,250,000 to Iterative OTC, LLP (“Iterative”), the victim of the offense charged in Count One of
the Indictment. The name and address of the victim are set forth below. Upon advice of a change
of address, the Clerk of the Court is authorized to send payments to the new address without further

order of this Court.

 

Name Address Amount of Restitution

 

Iterative OTC, LLP Steptoe & Johnson LLP $3,250,000
c/o Jason Weinstein, Esq. 1330 Connecticut Avenue, NW
Washington, DC 20036-1795

 

 

 

 

 

The Clerk of Court is directed to distribute restitution funds to Iterative, accounting for any

funds recovered by Iterative for the same loss, including i) any amounts remitted to Iterative as a

 
Case 1:19-cr-00698-ER Document 47 Filed 02/11/21 Page 2 of 2

result of the judgment in CFTC vy. Thompson, 19-CV-9082 (LAP) (S.D.N.Y.), or it) by the
Department of Justice or any other sources.

Dated: February 4, 2021
New York, New York

ZA NG

HONORABLE BEDGARDO RAMOS
UNITED STATES DISTRICT JUDGE

 
